Citation Nr: 1045150	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for bilateral pes planus 
(claimed as a foot condition and flat feet).  

2.  Timeliness of appeal as to the issue of whether new and 
material evidence has been received to reopen the claim of 
service connection for a psychiatric disorder, to include 
dementia.  

3.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for aortic 
stenosis.  



REPRESENTATION

Veteran represented by:	Allan T. Fenley, Attorney



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1958 to October 1961.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the RO.  

In January 2007, the Board denied service connection for 
bilateral pes planus, claimed as a foot condition.  However, the 
Veteran appealed the case to the U.S. Court of Appeals for 
Veteran's Claims (CAVC).  An Order that granted a Joint Motion 
for Remand was promulgated in April 2008.  

The Board remanded the case to the RO in October 2008 for further 
development of the record.  

The issue of timeliness of appeal as to the issue of whether new 
and material evidence has been received to reopen the claim of 
service connection for a psychiatric disorder is inferred from 
the Veteran's lay statements expressly a clear intent to have 
this matter addressed on appeal.  (See March 2004 Written 
Statement and April 2005 Form 9).  See Akles v. Derwinski, 1 Vet. 
App. 118, 121 (1991).  

As such, this issue is addressed in the REMAND portion of the 
decision and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran is shown to have had manifested bilateral pes 
planus at the time of his entry into active service.

2.  The Veteran is not found to have presented credible 
assertions sufficient to establish that the claimed pes planus 
was productive of any symptoms during his period of active 
service.  

3.  The preexisting pes planus is not shown to have undergone an 
increase in severity during his period of active service.  


CONCLUSION OF LAW

The Veteran's disability manifested by preexisting bilateral pes 
planus is not shown to have been aggravated by active service.  
38 U.S.C.A.§§ 1131, 1153 (West 2002); 39 C.F.R.§§ 3.303, 3.306(b) 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing regulations 
were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim in the 
June 2004 rating decision, he was provided notice of VCAA in 
March 2004.  An additional VCAA letter was sent in April 2005, 
January 2009, November 2009 and February 2010.  

The VCAA letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  

The Veteran also received notice in January 2009, pertaining to 
the downstream disability rating and effective date elements of 
his claim, and was furnished a Supplemental Statement of the Case 
(SSOC) in June 2010.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); 
see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was afforded a VA examination in August 2009.  The 
Board also requested a specialist opinion, which was received in 
July 2008.

In January 2001, the Veteran indicated that he was receiving 
disability from the Social Security Administration (SSA) since 
November 1997 for a mental illness.  

When the record suggests that SSA may have records pertinent to 
the appellant's claim, but which have not been obtained, either a 
remand is required to obtain the records, or a non-conclusory 
explanation needs to be provided as to why the SSA records would 
have no reasonable possibility of substantiating the claim.  See 
38 U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1).  

In this case, there is no reasonable possibility that any SSA 
records pertaining to his mental illness would substantiate the 
Veteran's claim for service connection for bilateral pes planus.  

Consequently, as the Board is directed to avoid remanding a claim 
that would not result in any additional benefit to the Veteran.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant are to be avoided).  

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  

The evidence of record includes service treatment records, 
service personnel records, private medical records, VA outpatient 
treatment reports, a VA examination, VA specialist opinion and 
statements from the Veteran and his attorney.  

The Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has a 
bearing on this case that has not been obtained.  

The Veteran and his attorney have been accorded ample opportunity 
to present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103.  


II.  Service Connection for Pes Planus

The Veteran asserts that his preexisting pes planus was 
aggravated by service.  He reported that his feet burned during 
basic training and caused foot pain.  (See July 2004 Written 
Statement).  He never sought medical treatment because of his 
fear of being medically discharged.  

Applicable law provides that service connection will be 
established for a disability resulting from personal injury 
suffered or disease contracted, or for aggravation of a 
preexisting injury suffered or disease contracted, in the line of 
duty in the active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).   
 
Every veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1132, 1137.  

The existence of conditions prior to service reported by the 
Veteran as medical history does not constitute a notation of such 
conditions, but it will be considered together with all of the 
other evidence in question as to the commencement of the disease 
or disability.  The term "noted" denotes only such conditions 
that are recorded in examination reports.  38 C.F.R. 
§ 3.304(b)(1).  

A careful review of the Veteran's service treatment records 
reveal that bilateral pes planus was noted upon entry into 
service, (see Induction Examination Report dated in April 1958); 
and thus, the Veteran is not entitled to the presumption of 
soundness.  38 U.S.C.A. § 1111; see also Paulson v. Brown, 7 Vet. 
App. 466, 468 91995).  

The May 1958 physical examination reflected a diagnosis of flat 
feet.  The Veteran was returned to his unit for duty with a 
permanent flat feet condition, which required special 
consideration in his classification and assignment.  There were 
no complaints or findings referable to the pes planus during 
service.  

A September 1961 Report of Medical Examination showed abnormal 
feet.  A June 1961 separation examination noted asymptomatic, 
bilateral pes planus.   

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

This standard is further explained in 38 C.F.R. § 3.306(b), which 
provides that clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation.  
That notwithstanding, aggravation may not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service.  38 C.F.R. § 3.306(b).  

In other words, the presumption of the aggravation only arises 
"where the pre-service disability underwent an increase in 
severity during service."  See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); Hunt, supra. 

If the presumption of aggravation arises under 38 U.S.C.A. 
§ 1153, then the burden lies with the government to rebut by 
clear and unmistakable evidence that the pre-existing disease or 
disorder was not aggravated during service, or by establishing 
that any increase in disability is due to the natural progress of 
the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
VAOPGCPREC. 3- 03, 69 Fed. Reg. 29178 (2004); see also Wagner and 
Hunt, both supra.

In deciding a claim based on aggravation, the question turns on 
whether there has been any measurable worsening of the disability 
during service, and then on whether such a worsening constitutes 
an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

Temporary or intermittent flare-ups of a preexisting condition 
during service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, has 
worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt 
v. Derwinski, 1 Vet. App. at 296-97 (1991).

The service treatment records, as discussed, show no complaints 
of any foot disabilities during service, and his discharge 
examination in September 1961 noted that the bilateral pes planus 
was asymptomatic.  

A comparison of his entrance physical examination in April 1958 
to his discharge examination in September 1961 therefore provides 
no objective basis to establish that the pes planus had worsened 
to any degree during his period of active service.

The VA treatment records dating from March 2003 to March 2004 
reflect a diagnosis of hallus limitus and hallus valgus with 
radiographic confirmation of degenerative changes in the hallux 
metatarsophalangeal joint.  He also complained of having 
bilateral foot pain, burning and discomfort.

In June 2008, the Board sought an opinion from a VA specialist in 
podiatry who was afforded an opportunity to review the claims 
file.  The VA reviewer noted that, upon induction into service, 
the Veteran was diagnosed with "pes planus bilateral 3rd 
degree."  

However, the VA reviewer found no objective evidence of an 
increase in the severity of the pes planus during service.  His 
rationale was partly premised on the fact that the service 
treatment records showed no complaints of any foot manifestations 
during service and that the discharge examination noted that the 
bilateral pes planus was asymptomatic.  

The VA reviewer further stated that comparison of the examination 
findings provided no objective basis to establish that the pes 
planus was significantly different at the time of his discharge 
than at induction.  

The examiner further noted that there was nothing in the 
Veteran's medical records to indicate that the current foot 
disability was due to any injury or other event of his period of 
active service.

With regard to the issue of whether there was "permanent 
worsening" in the Veteran's foot disability, the examiner noted 
that the preexisting pes planus did not undergo a permanent 
increase in severity during his period of active service.  

The VA reviewer added that the currently demonstrated foot 
pathology, namely hallux limitus, hallux valgus and degenerative 
changes in the hallux metatarsophalangeal joints did not have a 
clinical onset in service or was due to any injury or other event 
of the Veteran's period of active service as per his records.

The Veteran was afforded a VA examination in August 2009.  The VA 
examiner reviewed the claims file.  

The VA examiner concluded that the preexisting pes planus was not 
worsened or permanently aggravated by service.  He opined that a 
congenital condition of pes planus was superimposed by painful 
peripheral neuropathy due to uncontrolled diabetes mellitus.  His 
conclusion was partly premised on studies analyzing the 
correlation between flat feet and physical injury in soldiers.  

The VA examiner's rationale was based on his prior experience 
with the Veteran as his patient.  The Veteran had told him in 
2004 that his foot pain was significantly reduced with 
amitriptyline and diabetic shoes.  

The VA examiner added that most flexible flat foot disorders were 
asymptomatic and without pain.  He found that the Veteran had 
presented with flexible flat feet.

Accordingly, on review of the record, the Board finds that the 
preexisting flat feet was not aggravated by active service.  

The service treatment records show that the Veteran had flat feet 
prior to active service with no complaints of foot trouble during 
service.  A VA examiner, as well as a specialist in podiatry, 
concluded that the Veteran's pre-existing pes planus was not 
worsened nor permanently aggravated by service.  In that regard, 
on his discharge examination it was noted that the Veteran had 
asymptomatic, bilateral pes planus.  

Likewise, post-service treatment records show no reports or 
findings of any problems with the Veteran's flat feet or other 
foot problems related to service.  

Thus, contrary to the Veteran's contentions, the Board 
acknowledges that he is competent to state that he had foot pain 
or problems in service, but his statements are not competent to 
establish that his pre-service flat feet permanently increased in 
severity during service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Therefore, the medical evidence, overall, establishes that the 
Veteran's bilateral pes planus was symptomatic, in that it causes 
the Veteran pain, but such evidence does not establish any 
increase in disability during service.  

Accordingly, the Board determines that the Veteran's preexisting 
bilateral pes planus was not aggravated in service.  



ORDER

Service connection for bilateral pes planus (claimed as a foot 
condition and flat feet) is denied.  



REMAND

Because the Veteran filed a timely NOD in March 2004 under 38 
U.S.C.A.§ 7105, appellate review of the RO's February 2004 rating 
decision was properly initiated.  

Thus, the RO was obligated to provide an SOC with respect to the 
issue of whether new and material evidence has been received to 
reopen the claim of service connection for aortic stenosis.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2010).  

Since the Veteran has not been furnished a SOC that addresses 
that issue, a remand is warranted.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).  

Upon review of the record, the issue of timeliness of appeal as 
to the issue of whether new and material evidence has been 
received to reopen the claim of service connection for a 
psychiatric disorder is inferred from the record and has not been 
properly developed for appellate review by the RO.    

Although the Veteran was notified that his appeal was untimely in 
December 2005 and the decision stated "[p]lease refer to 
enclosed VA Form 4107 for information on your procedural and 
appellate rights on this issue."  

It appears that the form was not sent to the Veteran given that 
it was not an attached enclosure and the letter stated "[e]-mail 
us at https://iris.va.gov."  This is not an issue the Board can 
address in the first instance and remand is required for proper 
initial RO adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).

Moreover, on this record, the Board finds that the Veteran's 
assertions clearly present an intent to pursue his appeal as to 
the claim of service connection for an innocently acquired 
psychiatric disorder that the RO has not addressed.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  
Expedited handling is requested.)

1.  The RO should take appropriate steps to 
contact the Veteran in order to have him 
provide information referable to any 
treatment received for his innocently 
acquired psychiatric disorder since service.  
Based on his response, the RO should obtain 
all outstanding clinical records from any 
identified health care provider.  The Veteran 
also should be notified that he can submit 
evidence to support his claims.  

2.  The RO should take all indicated action 
to obtain any outstanding records referable 
to the Veteran's receipt of disability 
benefit from the Social Security 
Administration.  

3.  The RO should also schedule the Veteran 
for a VA examination in order to determine 
the nature and likely etiology of the claimed 
psychiatric disorder.  The claims folder 
should be made available to the examiner for 
review in connection with the examination.  

Based on his/her review of the claim, the VA 
examiner should opine as to whether the 
Veteran has a current innocently acquired 
psychiatric disability that was incurred or 
aggravated by active service.  

4.  Then, the RO should issue a Statement of 
the Case to the Veteran and his attorney 
addressing the issue of whether new and 
material evidence has been received to reopen 
the claim of service connection for aortic 
stenosis.  The RO should return the issue to 
the Board only if the Veteran timely files a 
Substantive Appeal.

5.  Following completion of all indicated 
development, the RO should readjudicate any 
claim remaining on appeal in light of all the 
evidence of record.  If any benefit sought on 
appeal remains denied, the RO should furnish 
a fully responsive Statement of the Case to 
the Veteran and his attorney and afford them 
with a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal  


 Department of Veterans Affairs


